DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 07/18/2022.
         Claims 3-4 have been amended.
         Claims 1-2 and 5-23 have been remained.
         Claims 1-23 are currently pending in the application.
                           Examiner’s Statement of Reasons for Allowance
2.     Claims 1-23 are allowed.
3.     The following is an examiner’s statement of reasons or allowance
         None of the prior art teaches a photoelectric device, comprising a charge transport layer between the first electrode and the photoelectric conversion layer, the charge transport layer including a first charge transport material and a second charge transport material that collectively define a heterojunction, in combinations with the other structure of the independent claim 1.
         Claims 2, 6-18 and 21-23 are directly or indirectly depend on the independent claim 1.
     
        None of the prior art teaches a photoelectric device, comprising wherein a difference between an energy bandgap of the first charge transport material and an energy bandgap of the second charge transport material is greater than about 0 eV and less than or equal to about 0.2 eV, in combinations with the other structure of the independent claim 3.
         Claims 4-5 are directly or indirectly depend on the independent claim 3.


         Claims 19-20 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 05/13/2022.
                                                         Conclusion
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892